            Case 1:21-cv-00875-CCR Document 1 Filed 08/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________
FRANCES LAVALLE DELUCCIA,

                       Plaintiff,                    NOTICE OF REMOVAL

v.
                                                     Civ No.: ______________

TARGET CORPORATION,

                  Defendant,
_________________________________

       1.      Pursuant to 28 U.S.C. Section 1446(a), Defendant TARGET CORPORATION

(hereinafter “Defendant”), by its attorneys, Hurwitz & Fine, P.C., hereby gives notice of the

removal of this action from the State of New York, Supreme Court, County of Chemung, to the

United States District Court for the Western District of New York.

       2.      Pursuant to Rule 81(a)(3)(A) of the Local Rule of Civil Procedure, annexed hereto

as Exhibit A is an Index of the State Court pleadings in this matter.

       3.      A copy of Plaintiff’s Summons and Complaint filed in the State Court is annexed

hereto as Exhibit B. According to Plaintiff’s Complaint, Plaintiff Frances Lavalle DeLuccia

(hereinafter “Plaintiff”) alleges that Target was negligent in allowing and permitting a dangerous

condition within said premises that allegedly caused Plaintiff to be injured on or about November

14, 2019.

       4.      A copy of Defendant’s Answer is annexed hereto as Exhibit C.

       5.      The amount in controversy, as stated in response to Target’s Demand for Specific

Relief Requested, received by Target on or about July 19, 2021, is One Million Dollars

($1,000,000.00). A copy of Plaintiff’s Response is attached hereto as Exhibit D.

       6.      According to Plaintiff’s Complaint, Plaintiff is a resident of the State of New York.


                                                 1
            Case 1:21-cv-00875-CCR Document 1 Filed 08/02/21 Page 2 of 2




       7.      Defendant TARGET CORPORATION is incorporated in the State of Minnesota

with its principal place of business in the State of Minnesota.

       8.      Less than thirty (30) days has elapsed since receipt of Plaintiff’s Response to

Target’s Demand for Relief Requested, which was on or about July 19, 2021.

       9.      Defendant is entitled to remove this action pursuant to 28 U.S.C. Section 1446(a)

because the District Court has original jurisdiction over the action pursuant to 28 U.S.C. Section

1332(a)(1), based upon diversity of citizenship of the parties.

       10.     Pursuant to 28 U.S.C. Section 1332 (c)(1), a corporation shall be deemed to be a

citizen of any state by which it has been incorporated and of the state where it has its principal

place of business.

             WHEREFORE, Defendant, TARGET CORPORATION hereby removes this action

from the State of New York, Supreme Court, County of Chemung, to the United States District

Court for the Western District of New York.

DATED:         Buffalo, New York
               August 2, 2021
                                                      HURWITZ & FINE, P.C.

                                              By:     ______________________________
                                                      Jody E. Briandi, Esq.
                                                      Anastasia M. McCarthy, Esq.
                                                      Attorneys for Defendant
                                                      Target Corporation
                                                      1300 Liberty Building
                                                      424 Main Street
                                                      Buffalo, New York 14202
                                                      (716) 849-8900

TO:
               John E. Lavelle, Esq.
               CELLINO LAW
               Attorney for Plaintiff
               600 Old Country Road, Suite 412
               Garden City, New York 11530


                                                 2
